Citation Nr: 1620313	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-45 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for a low back disability currently evaluated at 40 percent.

2. Entitlement to an extraschedular evaluation.

3. Entitlement to a total disability rating based on individual unemployability as due to service-connected disability (TDIU).

4. Entitlement to Special Monthly Compensation (SMC) due to the regular need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty for training with the United States Army Reserve from November 1976 to June 1977 and on active duty from October 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a     March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The matter was previously before the Board in September 2015, the original appealed issue being increased rating for low back disability.  The Board then further assumed appellate jurisdiction over an inextricably intertwined claim for a TDIU, and inferred issue of entitlement to Special Monthly Compensation (SMC) due to the need for the regular aid and attendance of another person.  The appeal was then remanded for further development.  

Thereafter, on appeal, by January 2016 RO rating decision the RO (through action promulgated by the Appeals Management Center (AMC)) granted entitlement to Special Monthly Pension due to need for aid and attendance.  The decision articulated that this represented a full grant of the benefits sought on the claim.           This notwithstanding, the Board is clearly aware that Special Monthly Compensation (SMC) and Special Monthly Pension (SMP) are different benefits, the former awarded only on the basis of recognized additional impairment due to one or more service-connected disabilities, and the latter awarded irrespective of whether service-connected disability was a factor (as well as the rate of payment for each differing).  It follows that the claim inferred by the Board for SMC entitlement was not granted in full, with complete adjudication needed.   

The Board's September 2015 remand had referred to the Agency of Original Jurisdiction (AOJ) the claims for entitlement to service connection for a psychiatric disorder and gastrointestinal disorder.  In this regard, the Veteran is advised that for claims received on or after March 24, 2015, the claim must be submitted on a form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

The Board is deciding the claim for increased rating for low back disability.                  The remaining issues of entitlement to an extraschedular evaluation, a TDIU and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, nor does he have incapacitating episodes of Intervertebral Disc Syndrome (IVDS) with a total duration of at least 6 weeks during the past 12 months, or associated neurologic abnormalities.


CONCLUSION OF LAW

The criteria are not met to establish a higher schedular rating than 40 percent for a low back disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5237, 5243 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;         and (3) that VA will obtain on his behalf.  

The Veteran has received proper notice with regard to evidentiary development of his claim for increase, through timely VCAA notice correspondence of December 2008 that preceded the initial adjudication of the matter.  Additionally, VA's duty to assist has been met.  Extensive records from treatment at a VA Medical Center (VAMC) have been obtained, as have various private treatment records.  Records have been obtained pertaining to receipt of disability benefits from the Social Security Administration (SSA).  The Veteran underwent VA Compensation and Pension examinations to address the severity of service-connected disability.  This includes most recently a December 2015 VA examination per Board remand directive to obtain a more contemporaneous depiction of disability, in view of the Veteran's statement that his condition had appreciably worsened.  

In furtherance of the claim, the Veteran himself has provided lay witness statements.  He testified during a Travel Board hearing, at which he received proper assistance in substantiating his case.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication of further development to complete.  Nor is there reasonable likelihood, based on development that the Board is ordering in the remand section below on SMC and TDIU claims that factual information would be acquired directly relevant to evaluating a back disability under specific rating criteria provided by the VA rating schedule.  See generally, Soyini v. Derwinski,              1 Vet. App. 540, 546 (1991) (observing circumstances as to when a remand              would not result in any significant benefit to the Veteran).

Accordingly, at this stage, the Board has a sufficient basis upon which to issue a decision regarding the increased rating for the back. 

Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.           38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation         of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R.             §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some  aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran filed his claim for increase of low back disability, then rated                      at 40 percent, in November 2008. 

The March 2009 rating decision continued the assignment of 40 percent, and              the Veteran appealed therefrom.

His back condition is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.  Diagnostic Code 5237 is in turn to be evaluated pursuant to VA's General Rating Formula for Diseases and Injuries of the Spine, to be addressed in further detail, below.

(Parenthetically, the Board observes that the specific diagnostic code the RO cited back in its March 2009 rating decision was "5237-5295" ostensibly for lumbosacral strain rated by analogy to earlier rating criteria for the identical condition, indeed, that which existed prior to September 26, 2003.  As the Veteran's claim for increase was filed in 2008, the Board will not address the pre-September 26, 2003 rating criteria in deciding this claim for increase.  

As indicated, under Diagnostic Code 5237, VA's General Rating Formula for Diseases and Injuries of the Spine applies.  This rating formula provides for                    the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.  

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Also to be applied pursuant to this case, is the Intervertebral Disc Syndrome rating criteria.  IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past           12 months, the assignment of a maximum 60 percent rating is warranted. 

Note (1) to the IVDS rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

Reviewing relevant evidence, private treatment records denote an ongoing course of physical therapy for back problems between July and September 2008.  The Veteran presented in July 2008 for chiropractic evaluation with complaints of constant low back pain, sharp and aching, worse with sitting and standing, which radiated into the right lower extremity down to the foot.  At that time, range of motion in the thoracolumbar region revealed flexion to 60 degrees, extension to            20 degrees, right rotation 20 degrees, left rotation 30 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 25 degrees.  Pain was noted on all ranges of motion.  Although clinical lumbar radiculopathy was diagnosed, the clinician found that neurologically the Veteran was intact with no evidence of focal deficit present.  The Veteran was prescribed an outpatient course of physical medicine, including mechanical traction and application of heat source.  

The Veteran underwent January 2009 VA Compensation and Pension examination of the lumbar spine.  The claims file was not available for review at that time.                He stated that his back problems had been getting progressively worse since separation from service, but then he was re-injured about 2 to 3 months ago from a bus accident where he was a passenger.  Since then, after physical therapy he had been dealing with constant pain day and night, worse at night.  He stated he could only walk half a block.  Back pain was worse with activity and would wax and wane, but flare up on a daily basis.  He used a back brace.  He took pain medications as necessary.  There was no loss of control of his bowel or bladder.  There was decreased sensation in the left toe.  He had not had any surgeries, epidural injections or MRIs.  

On physical examination the Veteran had no obvious deformity of the back.  There was slightly increased muscle tone throughout the lower lumbar spine, but no tenderness to palpation over the dorsal spinous processes or paraspinal regions, PSIS or SI joints bilaterally.  Range of motion was forward flexion to 40 degrees, likely secondary to right-sided back pain; extension to 10 degrees from neutral, again secondary to right-sided back pain; lateral bending 15 degrees bilaterally; rotation was 30 degrees to the right and 15 degrees to the left.  He was unable to walk on his toes and his heels secondary to the pain.  Deep tendon reflexes with augmentation were 1+ and equal in the patella and in the Achilles. There was no clonus.  Babinskis were negative.  He had decreased vibratory sensation over the lateral aspect of the right foot, but he did have full sensation to light touch and monofilament along the medial, dorsal and lateral aspects of bilateral feet, as well as of the heels, and the medial and lateral aspects of the lower legs and thighs.  There was no unilateral atrophy appreciated.  He had brisk capillary refill, and his dorsalis pedis pulses were intact.  He had 5/5 strength with resisted dorsiflexion, plantar flexion, extensor hallucis longus, quadriceps and hamstrings bilaterally.  Straight leg raise was negative, bilaterally.  The examiner was unable to get a bowstring and Lasegue's test secondary to the Veteran's guarding and fear from pain.  

X-rays were taken and showed loss of normal lordotic curve.  There was anterior spur formation seen at the L2-3, L3-4 levels.  The Veteran maintained adequate disk space throughout.  He did have some facet joint arthropathy seen above the region of L2-3.  Foramen were patent.  

The impression was of mild lumbar spine arthritis.  It appeared the Veteran had an acute exacerbation of his chronic low back strain.  Other than a decreased vibratory sensation in the lateral aspect of his right foot, there were no other neurologic deficits.  The Veteran did show 5/5 strength throughout the lower extremities.  His reflexes were intact.  He was using an assistive device with a wheelchair at the time of examination, as well as a brace.   He had daily incapacitating episodes, with radiation of pain.  There were no gross neurologic deficits.  The ranges of motion during passive, active and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  No assistive devices were used at the time.  There were no incapacitating episodes [indeed, a contradiction from what was previously noted in the examination report] or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities. 

A VA March 2010 general medicine note indicated the Veteran had peripheral neuropathy in a stocking/glove distribution and diagnosed numbness and tingling in the fingers/toes secondary to diabetes mellitus neuropathy.  June 2011 and June 2013 VA podiatry clinic consult notes include the Veteran's reports of numbness, pain and tingling in the feet.  In June 2013, the clinician found decreased sensation in the feet.  On both occasions, the clinician diagnosed non-insulin dependent diabetes mellitus with peripheral neuropathy.  A December 2012 genitourinary clinic progress note contained an impression of neurogenic bladder due to stroke.  

On VA re-examination of February 2015, in conjunction with review of the claims file, the diagnoses indicated at the outset were lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported occasional pain from flare-ups of the thoracolumbar spine.  Range of motion of the thoracolumbar spine consisted of forward flexion between 30 and 50 degrees, extension to 0 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation 30 degrees.  Range of motion itself did not contribute to a functional loss.  There was no evidence of pain with weight bearing.  There was not localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, without additional loss of range of motion after three repetitions.  The Veteran did have guarding or muscle spasm of the thoracolumbar spine, but not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing and reflexes were normal.  Sensory exam was normal for upper anterior thigh and thigh/knee, decreased for lower leg/ankle and foot/toes.  Straight leg raising test was normal.  There was not radicular pain or other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine, including bowel or bladder problems.  The Veteran did not have IVDS of the thoracolumbar spine.  Diagnostic testing confirmed arthritis.  There was not a thoracic vertebral fracture with loss of 50 percent or more of height.  According to the examiner, there was no impact of the thoracolumbar spine condition upon the ability to work.  There was no additional increased pain, weakness, fatigability, or incoordination which could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time. 

During the July 2015 Board hearing, the Veteran testified as to the fact that VA physicians had indicated it was possible the Veteran would need back surgery, but no definitive plan or arrangement had been made in this regard.  The Veteran described difficulty straightening up his spine, inability to walk more than a very short distance without use of a walker, and pain on level of 10 out of 10.  He took prescribed narcotic pain relievers and had bladder problems involving frequent urination.  He indicated he did in fact have incapacitating episodes of symptoms, for periods of two days at a time.  The Veteran at times relied on the assistance of his spouse for certain activities of daily living.  The Veteran also had what he described as tremendous pain in his legs, thighs, and lower back.  

VA Medical Center Records document ongoing treatment notations identifying back pain.  The Veteran's May 2013 physical therapy consult, in particular provides some history, indicating the Veteran presented with chronic low back and bilateral extremity pain of at least 30 years duration.  He reported that his symptoms started suddenly without particular reason as for trauma and injury, and that they had been gradually getting worse over the years.  He reported the pain was constant but it varied in intensity.  The pain was located in the center low/mid back area and stretched towards the bilateral hips and down the posterior bilateral extremities towards calf level.  It was dull and aching in character.  He reported he could walk for about two blocks with gradual increase in pain and that he used a cane on a regular basis.  Motion of the thoracolumbar spine was considered but not quantified.  Forward bend was noted as limited with increased pain with early lumbosacral flex.  Return from forward bend was limited with increased pain with early lumbosacral movement.  

On December 2015 VA re-examination, following claims file review and evaluation of the Veteran, the diagnosis at outset was degenerative disc disease of the lumbosacral spine.  Back pain was getting worse, with pain worse on walking, standing, sleeping at night.  There were not flare-ups of the thoracolumbar spine, or functional loss or functional impairment.  Range of motion testing revealed all normal findings:  forward flexion to 90 degrees, extension to 30 degrees, right and left later flexion to 30 degrees, and right and left lateral rotation 30 degrees.       Pain was noted on examination but did not result in or cause functional loss.            There was evidence of pain with weight bearing.  There was not objective evidence of localized tenderness or pain on palpation of joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with       at least three repetitions, without functional loss.  According to the examiner, pain, weakness fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  There was not guarding or muscle spasm of the thoracolumbar spine.  There was resulting disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength testing and reflexes were normal.  Sensory exam showed decreased sensation in the         lower leg/ankle, and feet/toes.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  There was not ankylosis of the spine.   The examiner found that the Veteran did not have any neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems/pathologic reflexes.  The Veteran used a walker as an assistive device.  Imaging studies confirmed the presence of arthritis.  The Veteran's thoracolumbar spine condition was considered to impact his ability work, specifically by excluding capability for performance of physical work.  Overall, the Veteran was estimated to have had moderate disability.  The examiner also indicated that there were no incapacitating episodes due to the lumbar spine disability.  

VA December 2015 urinary tract examination indicated the Veteran had the condition of frequent urination, but that the cause was BPH associated with diabetes and hyperglycemia.  A diabetes peripheral neuropathy examination, also that month, and by the same VA examiner, indicated diagnosis of bilateral lower extremity peripheral neuropathy.  The VA examiner indicated that the Veteran's peripheral neuropathy is due to diabetes.  

Having reviewed the findings and duly applying VA rating criteria, the requirements for an evaluation in excess of 40 percent for low back disability                are not met.  There are essentially two means by which any increase could be proven, rating criteria for lumbosacral strain based on limitation of motion, and,           the criteria for Intervertebral Disc Syndrome.  First, regarding lumbosacral strain,           the next higher 50 percent rating applies only when there is unfavorable ankylosis of the entire thoracolumbar spine.  100 percent requires applies only to unfavorable ankylosis of the entire spine.  As to the term "ankylosis," when a joint is ankylosed that necessarily means that there has set in a total loss of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).            To proceed further to the level of unfavorable ankylosis, as denoted in the rating criteria, ankylosis must further result in additional residual disability, which includes problems walking from restricted vision, restricted opening of the mouth and chewing, and restricted breathing amongst other manifested conditions.  In this case, there is no indication, suggestion, or reference to the presence, past, current or prospective, of any form of joint ankylosis of the thoracolumbar spine, including whether of the favorable or unfavorable kind.  Though the Veteran clearly and unquestionably has limitation of motion of the thoracolumbar spine, repeated VA examination has established retained mobility.  When examined back in 2009, there was retained forward flexion of the spine to 40 degrees.  Most recently, on December 2015 examination there was forward flexion to 90 degrees, which is considered generally to be normal.  Notably, when factoring in pain, weakness, fatigue and other forms of functional loss into evaluation of the Veteran's thoracolumbar spine, there was no additional diminution of actual range of motion, as the Board is required to consider pursuant to analysis of range of motion measurements.  See Deluca v. Brown, supra; 38 C.F.R. §§ 4.45, 4.59 (2015).            The Board wholly understands the Veteran has low back pain with difficulty in mobility, and needing continued treatment, and has fully considered the range of symptoms reported.  However, upon applying the rating formula, without ankylosis, or disability approaching or otherwise near to ankylosis, a higher rating is not support.

Second, the record does not show that the Veteran has compensable symptoms of Intervertebral Disc Syndrome at the level contemplating assignment of a 60 percent rating.  The rating criteria for assignment of 60 percent evaluation requires that IVDS be manifested by incapacitating episodes with a total duration of at least                 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Although the Veteran indicates that he has incapacitating episodes, the medical information of record does not show that a medical provider has prescribed bed rest.  
Accordingly, IVDS rating criteria do not substantiate an increased evaluation.

Apart from the above, there is no other direct means of establishing an increase for back disability.  The Board has also considered potential availability of a separate compensable rating for additional symptomatology.  While the Veteran has reported some urinary frequency symptoms, these have been attributed to causes other than bladder impairment from the underlying back disability.  Also, his lower extremity neurologic symptoms have been deemed the result of diabetic peripheral neuropathy, not radiculopathy from the back condition.  The Veteran's statements concerning the origin of his urinary and lower extremity symptoms are ultimately outweighed by the more probative medical evidence.  VA clinicians have examined the Veteran and determined that the Veteran has diabetic neuropathy and urinary symptoms due to nonservice-connected disorders.  Based on their medical expertise, these findings are entitled to probative weight.  The statements of the Veteran, a lay person, are not considered competent opinions regarding the etiology of urinary and lower extremity symptoms as such is beyond the ability of a lay person to observe.  

In sum, the VA rating schedule does not provide the basis for an increased schedular evaluation.  It is noted that the first VA examination report indicates that the claims folder was not available.  However, this does not render the examination report inadequate as the examiner examined the Veteran and ultimately provided sufficient information, in conjunction with the other examinations, for the Board to render an informed determination.  For these reasons, the preponderance of the evidence is unfavorable, and the claim must be denied.  VA's benefit-of-the-doubt doctrine under the circumstances is not applicable.  See 38 C.F.R. § 4.3.


ORDER

An increased schedular rating for a low back disability currently evaluated at 40 percent is denied.


REMAND

Remand is required for the remaining claims.  The AOJ should adjudicate              in the first instance the issue of entitlement to SMC based on need for aid and attendance (and not entitlement to Special Monthly Pension, as was previously considered).  

Regarding the issues of entitlement to an extraschedular evaluation and a TDIU, the electronic record reflects that the Veteran a VA Counseling, Evaluation and Rehabilitation folder was established in 2001.  This folder should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Counseling, Evaluation and Rehabilitation folder.  

2. Then readjudicate the claims on appeal, including the issue of SMC (notwithstanding award of SMP),                   in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to                        the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


